Citation Nr: 1228206	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-46 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a disability rating in excess of 30 percent for service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1943 to June 1946.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased disability rating for his service-connected left knee disability.  The Veteran disagreed and perfected an appeal.  

In August 2011, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the AOJ in the July 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board remanded the Veteran's claim in a November 2011 decision.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by knee pain, swelling, atrophy and tenderness of the knee joint, with extension at its worst to 12 degrees, left knee flexion at its worst to 90 degrees, and x-ray evidence of osteoarthritis of the left knee joint.

2.  The Veteran's left knee disability is also manifested by slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5261 (2011); Hart v. Mansfield, 21 Vet App. 505 (2007).

2.  The criteria for a separate 10 percent, but not higher, disability evaluation based on instability of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served during World War II and injured his left knee in 1944 while he was playing baseball.  He contends that his service-connected left knee disability is worse than VA has rated it and he seeks a disability rating in excess of the currently assigned 30 percent disability rating.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

The Board remanded the Veteran's claim in a November 2011 decision that required VA to obtain VA treatment records from September 22, 2010, and later, and to provide the Veteran with a VA examination that addressed whether the Veteran's left knee manifested functional loss due to weakness, fatigability, incoordination or pain on movement.  The July 2012 supplemental statement of the case (SSOC) included in the Veteran's VA claims folder shows that the RO obtained and reviewed VA treatment records from October 20, 2010 through July 6, 2012.  In addition, the record includes a December 2012 examination report which includes whether the Veteran's left knee manifested functional loss due to weakness, fatigability, incoordination or pain on movement.  For the reasons stated in detail below, the Board finds that the examination is sufficient to render a decision on the issues on appeal as it was based on a review of the history, a physical examination, and as it provides sufficient information for the Board to render an informed determination.  Accordingly, the Board finds that VA has substantially complied with the November 2011 Board remand.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a March 2009 letter of the evidence required to substantiate a claim for an increased disability rating and how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was told of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Moreover, the RO provided the Veteran with specific rating criteria used to evaluate his left knee in a September 2009 letter. 

The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received VA medical examinations, including that provided in December 2011.  As indicated in the Introduction, the Veteran provided testimony at a hearing before the undersigned in August 2011.

The United States Court of Appeals for Veterans Claims has held that the VLJ or RO official who conducts a hearing must comply with 38 C.F.R. § 3.103(c)(2) by (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned VLJ informed the Veteran of the issue on appeal as "entitlement to a rating for a left knee osteoarthritis disability in excess of 30 percent disabling."  The response by the Veteran's representative and the testimony of the Veteran combine to demonstrate that the Veteran was aware of what was at issue during the hearing and what evidence needed to be presented to substantiate the claim.  The VLJ also asked the Veteran where he had been treated for his left knee disability and ascertained that no private treatment providers had been overlooked.  See hearing transcript at page 9.  Neither the Veteran nor his representative has contended that VA failed to comply with the Court's guidance in Bryant or failed to satisfy the requirements of 38 C.F.R. § 3.103(c)(2) and they have not contended that the Veteran was prejudiced in any way as a result of the hearing.  The Board finds that 38 C.F.R. § 3.103(c)(2) has been satisfied. 

As noted above, the RO considered records included on the Veteran's electronic VA claims folder.  The Board has reviewed those documents that include 233 pages included on November 16, 2011, and 69 pages included on July 10, 2012.  The Board observes that a December 13, 2011, left knee x-ray report is included and that it was considered by the December 2011 VA examiner as stated in the December 2011 examination report.  Thus, the relevant records have been considered by the examiner, the AOJ and the Board.

For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the claim on appeal.

The Veteran's claim was received by VA in February 2009.  The Veteran's service-connected left knee is evaluated as 30 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011) [Knee, limitation of extension of].  The 30 percent disability rating has been in effect since November 6, 2001.  The Veteran essentially contends that VA has not rated all of the service-connected left knee's symptoms and he seeks disability ratings for those symptoms.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  See 38 C.F.R § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

As noted above, the Veteran's left knee disability is currently rated under Diagnostic Code 5261, which addresses limitation of extension of the knee joint and the knee is currently evaluated as 30 percent disabling.  The Veteran's contention is that VA has not evaluated all of the separate symptoms caused by the service-connected left knee, and that he is entitled to further compensation under the criteria of separate diagnostic codes that pertain to the specific symptoms he experiences.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Statement of Facts

The Veteran was seen in April 2009 for a VA examination.  The examiner noted that the Veteran reported receiving Hyalgan and cortisone injections for his left knee that, according to the Veteran, were helping.  VA providers recommended that the Veteran use a hinged knee brace after he was seen in January 2009 for exacerbation of knee pain after skiing.  The Veteran reported using a knee brace for "prolonged activities" and has found it to be helpful.  The Veteran reported that he used a single point cane when his knee pain became severe.  He reported sharp pain at a level of 2-3 on a scale of 10 but the intensity would fluctuate and increased after lifting the knee.  He reported flare-ups as positional going to 8 out of 10 and lasting momentarily.  This was exacerbated by certain positions and improved by changing the position.  The Veteran denied dislocation or recurrent subluxation of the knee, and denied having inflammatory arthritis.  The Veteran told the examiner that his knee movement slows when he participates in fencing, and that he had quit skiing because of knee pain.

The April 2009 examiner noted the Veteran's shoe had increased wear over the right lateral heel.  The examiner noted how the Veteran was able to "rise from a seated position easily, but with some discomfort," and how he was able to move to the examination table with a "minimally antalgic gait."  The examiner observed a bony deformity around the Veteran's left knee, but no effusion or discoloration was seen.  The examiner detected tenderness to palpation over the lateral joint line and the patellofemoral articulation, and he saw that the Veteran had a "palpable large Baker cyst in the popliteal fossa of the knee."  The Veteran was noted to have varus alignment of the left knee.

The examiner noted a 6.5 cm [centimeter] scar that appeared to be stable, well-healed, and without keloids or hypo or hyperpigmentation.  A second 1 cm portal scar was also seen and it too was stable, well-healed, non-tender and without keloids or hypo or hyperpigmentation.

The examiner measured the Veteran's left knee range of motion as active extension to 12 degrees, and active flexion to 95 degrees, as well as passive motion to 6 degrees of extension and 102 degrees of flexion.  The examiner noted "significant crepitus" with motion, and the examiner opined that the Veteran's motion "is limited due to pain and decreased joint spacing."  The examiner reported no instability of the left knee, but did note a positive McMurry test.  The examiner noted the circumference of the lower extremities showed identical measurements at two inches above the knee, and that the right leg was slightly larger at four inches above the patella.

The examiner reported that a January 2009 x-ray showed "advanced degenerative arthrosis of the left knee joint showing progression of narrowing in the medial joint and lateral joint compartments since the last study of August 18, 2005."  The examiner diagnosed the Veteran with advanced osteoarthrtic changes of the left knee with limited range-of -motion over extension and flexion.

An October 2009 statement from a private physician, Dr. Weissberg, relates that the Veteran had multiple surgeries including meniscectomies, chondroplasties and ligamentous surgeries.  X-rays showed severe bone on bone osteoarthritis involving both the patellofemoral compartment as well as the medial and lateral compartments.  On physical examination, the Veteran was found to have moderate atrophy of the quadriceps muscle of the leg.  Range of motion was from 10 degrees to 90 degrees of motion with pain beyond that.  There was tenderness along the medial joint line with no evidence of instability.  There was crepitus on range of motion and tenderness of the patellofemoral joint.  

The Veteran was also seen in December 2011 by a VA examiner who reported the Veteran's history of the 1944 injury to his left knee and the subsequent surgeries on the left knee in 1959 and 1985.  The 1985 surgery was noted to be for a meniscal condition that included removal of cartilage from the left knee joint.  The examiner reported that the Veteran stated he had received cortisone and visosupplementation injections to the left knee, and that the Veteran's usual level of left knee pain was 4 or 5 out of 10 in severity.  The examiner noted that the Veteran did not report having flare-ups that impacted the function of the left knee.  The examiner did note, however, that the Veteran's meniscal surgery resulted in frequent episodes of joint pain, and that the residual included a "large bony deformity of the medial aspect of the left knee consistent with severe OA [osteoarthritis]."  The examiner noted that the Veteran did not normally use an assistive device.

The examiner reported the Veteran's left knee range of motion to be flexion to 90 degrees without objective evidence of painful motion, and extension to 5 degrees without objective evidence of painful motion.  The same ranges of motion were observed after three repetitions; the examiner found no additional limitation of range of motion of the knee and lower leg following repetitive-use testing.  The examiner reported that the Veteran had functional impairment consisting of less movement than normal and a deformity.  The Veteran's leg strength was measured as 5/5 for both extension and flexion.

The examiner reported that the Veteran's left knee had normal stability, except that tests showed posterior instability of 0-5 millimeters.  There was no history of recurrent patellar subluxation or dislocation reported, and the Veteran denied having shin splints.  The examiner noted that the Veteran had a meniscal tear with frequent episodes of joint pain, that the Veteran had a meniscectomy, and that he had residuals of a large bony deformity of the medial aspect of the left knee consistent with severe osteoarthritis.  The examiner noted that there were scars related to surgeries of the left knee that were found not to be painful or unstable nor were they greater than 39 square centimeters.

In a May 2008 report, the Veteran reported being an "avid fencer" who "plays around" two times a week, 30 minutes each time.  He also reported that he still was involved in skiing and used the treadmill "15 minutes every day."  An August 2008 report noted the Veteran denied that he used assistive devices.  The Veteran was seen in the emergency department in January 2009 after a skiing accident.  The Veteran had a brace and wore it while playing sports including tennis, fencing and skiing.  His knee was tender to palpation at the lateral aspect and there was swelling/bony deformities.  Severe degenerative changes were shown on x-ray.  He had a slow, antalgic gait.  He was advised to use an unloader brace while ambulating.  January and February 2009 reports indicate the Veteran did not have effusion but did have stiffness, crepitus, a large popliteal cyst medially, range of motion from 10 to 125 degrees, and slight tenderness to palpation.  May and August 2009 reports indicate that the Veteran continued to use the treadmill and could walk a mile, but that he had given up skiing.  He denied locking and buckling.  He did not have swelling or erythema but did have tenderness to palpation of the medial compartment.  Range of motion was from 5 degrees to 90 degrees.  A March 2010 note indicates that the Veteran continued to fence, but his left knee decreased his ability to lunge while fencing.  He had crepitus, and a slight laxity on varus / valgus stress.  Range of motion was 7-10 degrees on extensor lag and flexion was to 120 degrees.  The significance of advanced tricompartmental osteoarthritis including fall risks and questionable instability with walking was discussed with the Veteran.  He reported occasional twinges but no falls.  An April 2010 note indicates that the Veteran stopped using the treadmill and started using a stationary exercise bicycle.  A July 2010 note indicates that the Veteran uses the knee brace when he fences and that he gets "some pain" when he lunges forward, as well as experiencing pain when he goes up and down stairs.  The note states, however, that the Veteran felt he was "quite functional."

The Veteran testified at an August 2011 hearing.  He described his prior surgeries.  See hearing transcript at pages 4 and 5.  He stated that he could not move his left knee as well as his right knee and thought that the left knee motion had worsened.  He testified that he had swelling, but "no instability at the moment."  See hearing transcript at page 6.  He stated that he favors his left leg and that even though he can walk and do other things, he cannot bend and that going up and down stairs is "traumatic."  See hearing transcript at page 6.  He testified that his left knee is "completely swollen" compared to his right knee and that there is an "awful lot of arthritis."  He testified that walking is "reasonably painful," in that it was pain he could live with, but that going up and down stairs seems to be getting worse.  See hearing transcript at page 7.  He reported that he was "not very stable" and had weakness of the knee.  

The Board observes that the Veteran is competent to provide descriptions of the symptoms he experiences and the Board has considered his assertions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Analysis

As described above, the medical evidence in the record shows that the Veteran's left knee has limited range of motion of the left knee joint, x-ray evidence of degenerative changes in the left knee, and evidence of posterior instability of 0-to-5 mm.  For those reasons, the Board will address disability ratings under the criteria of Diagnostic Codes 5003 [arthritis, degenerative], 5260 [leg, limitation of flexion] and 5261 [Leg, limitation of extension], in addition to Diagnostic Code 5257 [Knee, other impairment of: Recurrent subluxation or lateral instability] and Diagnostic Code 5259 [Cartilage, semilunar, removal of, symptomatic].

Under Diagnostic Code 5003, arthritis substantiated by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With x-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  See Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees is assigned a noncompensable rating; flexion limited to 45 degrees is provided a 10 percent disability rating; flexion limited to 30 degrees is provided a 20 percent disability rating; and, flexion limited to 15 degrees is provided a maximum 30 percent disability.  Under Diagnostic Code 5261, extension of the leg limited to 5 degrees is provided a noncompensable disability rating; extension limited to 10 degrees is provided a 10 percent disability rating; extension limited to 15 degrees warrants a 20 percent rating; extension is limited to 20 degrees is provided a 30 percent rating; where extension is limited to 30 degrees, a 40 percent rating is assigned; and, where extension is limited to 45 degrees, a 50 percent rating is assigned.

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's left knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97.  Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14 as long as each range is compensable under the applicable Diagnostic Code.  See VAOPGCPREC 9-04.

Diagnostic Code 5257

Diagnostic Code 5257 provides disability ratings when there is evidence of recurrent subluxation or lateral instability.  A disability rating of 10 percent is provided for slight instability, 20 percent for moderate instability and 30 percent for severe instability.  An April 2009 VA examiner reported that the Veteran had negative Lachman and stable anterior and posterior drawer test results, and negative varus/valgus.  The examiner did report a positive McMurray test result and noted that the November 2006 VA examiner reported a more complete history.  The November 2006 VA report states that the Veteran had surgery in 1985 to remove cartilage from the left knee.  The November 2006 examiner also reported no "significant instability" and a positive McMurray test.

The October 2009 letter from Dr. J.W., M.D., reported that the Veteran's left knee had "no evidence of instability."  The December 2011 VA examiner reported "normal anterior stability" and "normal medical-lateral stability," and "posterior instability" of 0-to-5 mm.  No examiner has reported any evidence of recurrent subluxation.  

Indeed, the Veteran testified that he had no instability of the left knee "at the moment."  See hearing transcript at page 6.  The Veteran, however, also testified that he fell once while trying to put on a pair of loose fitting athletic pants.  He said that he "could tell I'm not very stable, I have a weakness of the knee."  See hearing transcript at page 8. 

Subsequently, in March 2010, a VA treatment provider stated that the Veteran had crepitus, and a slight laxity on varus /valgus stress.  The Veteran also wears a knee brace.  The Board observes that Diagnostic Code 5257 provides disability for recurrent subluxation and lateral instability.  The medical evidence in this case does not include any indication the Veteran has had recurrent subluxation.  There is, however, evidence of slight lateral instability.  There is also evidence of posterior instability, but that describes instability of the knee joint in a motion other than lateral or side-to-side motion.  

After consideration of the record as a whole, the Board finds that there is medical evidence of slight lateral instability shown and that the Veteran is entitled to a separate 10 percent disability rating under the criteria of Diagnostic Code 5257.  A higher rating is not warranted, however, as the VA treatment record showed only slight instability and all other evidence showed the Veteran did not have lateral instability.  Moreover, the posterior instability was no more than slight according to the VA examiner in 2011 as it was evaluated as 1+ (0-5 millimeters).  As 2+ (5-10 millimeters and 3+ (10-15 millimeters) are not shown by the evidence with regard to any instability, a higher evaluation for moderate or severe disability is not warranted.  The Veteran's reports of feeling unstable are found to be competent, credible and probative and support the 10 percent rating assigned herein.  However, the evidence as a whole including his statements do not show that he has instability that is moderate or severe.  

Diagnostic Codes 5258 and  5259

Diagnostic Code 5259 provides for a maximum of 10 percent disability for removal of semilunar cartilage from the knee joint.  The record shows that the Veteran has had meniscectomies of the left knee.  The Veteran testified that he had 1985 surgery to remove cartilage from the knee.  See hearing transcript at page 5.  Dr. J.W., M.D., stated in the October 2009 letter that the Veteran's left knee surgeries included "meniscectomeis, chondroplasties, and ligamentous" surgeries.  

According to the December 2011 VA examiner, the left knee cartilage surgery residual is manifested by a "large bony deformity of the medial aspect of the left knee consistent with severe OA [osteoarthritis]."  In addition, the Veteran was seen in the emergency department in January 2009 after a skiing accident where examiners noted that his knee was tender to palpation at the lateral aspect and there was "swelling/bony deformities."  The Veteran also testified that he has "an awful lot of swelling that exists and that, that swelling has been increasing as the years have gone by."  See hearing transcript at page 6.  He testified that his left knee is "completely swollen" compared to his right knee."  See hearing transcript at page 7.

The effects of the "swelling/bony deformities" associated with the Veteran's osteoarthritis are rated as limitation of motion and symptoms of swelling and pain and their effects on use are considered in the following discussion for Diagnostic Codes 5260, 5261 and 5003.  Since the manifestation of limitation of motion is considered under other rating criteria, additional compensation under Diagnostic Code 5259 would constitute pyramiding in violation of 38 C.F.R. § 4.14 (2011).    

Moreover, in light of the meniscal removal, Diagnostic Code 5258, which provides a 20 percent evaluation for dislocated semilunar cartilage with episodes of pain, locking and effusion into the joint, is not applicable.  

Diagnostic Code 5260

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2011).  An April 2009 VA examiner reported that the Veteran had active flexion to 95 degrees and passive flexion to 102 degrees and noted that the Veteran had increased pain with three repetitive motions of the knee.  The examiner noted that the Veteran's motion was limited by pain "and decreased joint spacing."   Medical evidence shows that the Veteran had treatment of injections of Hyalgan into the left knee joint.  After such an injection, an April 2009 note reports that the Veteran's knee pain "is reduced to almost negligible level at this time."  

The October 2009 letter from Dr. D.W., M.D., reported range of motion "from 10 degrees to 90 degrees of motion with pain beyond that."  Range of motion testing in early 2009 showed range of motion to 125 degrees and later in 2009 to 90 degrees.  A March 2010 VA orthopedic treatment note indicates that the Veteran had flexion to 120 degrees.  The December 2011 VA examiner reported flexion to 90 degrees without evidence of painful motion.   

Diagnostic Code 5260 provides for a noncompensable disability rating for flexion limited to 60 degrees.  In order for flexion to be compensable, it needs to be limited to 45 degrees.  The Board observes that painful motion does not constitute limited motion for purposes of calculating a disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Thus, the Veteran's reported 90 degrees, 95 degrees, 120 degrees, and 125 degrees of flexion is significantly greater than the criteria for a compensable disability rating provided in Diagnostic Code 5260.  For that reason, the Board finds that a compensable disability rating for the Veteran's left knee disability manifested by limited flexion is not warranted.  The Board further finds that because the Veteran's limitation of flexion is not compensable, he would not be entitled to separate evaluations for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-04.

Diagnostic Code 5261

In April 2009, active extension of the left knee was limited to 12 degrees and passive extension was limited to 6 degrees.  In early 2009, range of motion was to 10 degrees, later in 2009, it was to 5 degrees and in March 2010 the Veteran had 7-10 degrees on extensor lag.  As noted above, the October 2009 letter of Dr. J.W. indicates the Veteran's extension was 10 degrees.  The December 2011 examiner reported extension to 5 degrees with no evidence of painful motion.  

Diagnostic Code 5261 provides a 30 percent disability rating when extension is limited to 20 degrees and a 40 percent disability rating when extension is limited to 30 degrees.  The Veteran is already rated at 30 percent disability rating.  The medical evidence shows that the Veteran's extension far exceeds a limited extension of 30 degrees.  Thus, the criteria for a disability rating in excess of 30 percent are not met.


Diagnostic Code 5003

As noted above, when a claimant shows x-ray evidence of arthritic degenerative changes, the rating official determines the level of disability by reference to the appropriate joint range of motion diagnostic code.  If the claimant's limitation of joint motion does not meet the criteria for a compensable disability rating under the range of motion criteria, then Diagnostic Code 5003 provides for a 10 percent disability rating.  In this case, the record is replete with evidence that the Veteran has had degenerative changes in the left knee during the pendency of his claim.  Indeed, the record includes a December 2011 x-ray report that characterizes the Veteran's left knee arthritis as "moderate to advanced."  

The provisions of Diagnostic Code 5003 do not apply in this case because, as stated in Note 1 to Diagnostic Code 5003, 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  The Veteran has been granted a 30 percent evaluation based upon limitation of motion.  For that reason, the Board finds that an additional 10 percent disability rating under Diagnostic Code 5003 cannot be assigned.

DeLuca considerations

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. 202.  Both the April 2009 examiner and Dr. J.W. found painful motion limited the range of motion on flexion and extension.  Neither of those examiners addressed whether the Veteran's limitation of range of motion, particularly lack of range of extension, was further limited by fatigability, incoordination, weakened movement and pain.

The April 2009 examiner noted the Veteran's reports of pain, slow movement when fencing, and additional pain on flare-ups that was exacerbated by certain positions and improved by changing the position.  The Veteran did not report any additional limitation of motion during a flare-up.  The Veteran was easily able to rise from a seated position but with some discomfort.  The December 2011 examiner reported that the Veteran had no additional loss of flexion or extension after three repetitive motions.  The examiner noted that the Veteran reported he had no flare-ups of pain and that his pain level was 4-5 out of 10.  The Veteran did not report having flare-ups that impacted the function of the left knee.  

The Veteran testified that he had swelling and could not bend his knees to comfortably walk up and down stairs.  See hearing transcript at page 6.  The Veteran told the April 2009 VA examiner that he would "occasionally use a single point cane only when the pain gets severe."  VA treatment notes include reports that the Veteran was very active despite his knee disability.

Essentially, examiners reported that the Veteran flexes and extends his knee actively, had reduced motion because of pain upon movement, but did not have additional limitation of motion after three repetitions.  The Board finds that there is no evidence of additional limitation of motion upon repetitive movement and no evidence of additional limitation of motion because of pain in the December 2011 VA examiner's report.  The Veteran is already assigned a 30 percent evaluation for limitation of extension.  An increased rating is not warranted as the Veteran's limitation of extension does not approximate 30 degrees due to weakened movement, fatigability, incoordination or pain on movement.  Likewise, the limitation of motion on flexion is not to 45 degrees even taking into consideration weakened movement, fatigability, incoordination or pain on movement.  Moreover, the Veteran has not reported that he experiences additional limitation of motion on flare-ups.  The evidence also shows that the Veteran has moderate atrophy of the quadriceps muscle, however, strength on extension and flexion was assessed as 5/5.  The atrophy along with his other reported signs and symptoms including swelling and pain which ultimately result in limitation of motion are contemplated by the currently assigned 30 percent rating for limitation of extension.  Accordingly, a higher evaluation pursuant to the provisions of 38 C.F.R. § 4.40 and § 4.45 is not warranted.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board notes that the evidence of record shows that the Veteran has had two surgical procedures performed on his left knee and that VA examiners have reported that the Veteran's left knee had two healed surgical scars from surgical procedures that occurred in 1959 and 1985.  There was, however, neither evidence of keloid development nor any indication that the scars adhered to underlying tissue.  The December 2011 VA examiner noted that the scars were not painful or unstable.  Importantly, the Veteran has not complained of any problems associated with the scars.  Pursuant to Diagnostic Codes 7801 and 7802, scars greater than at least 6 square inches or 144 square inches warrant a 10 percent or higher rating.  38 C.F.R. § 4.118 (2011).  Pursuant to Diagnostic Code 7804 one or two unstable or painful scars warrant a 10 percent evaluation.  Id.  The December 2011 examiner, however, found the scars were not greater than 6 square inches and were not painful or unstable.  Based on this record, the Board concludes that the evidence does not show that a separate compensable disability pertaining to the scars is warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court further held that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

At all times covered by this claim, the assigned disability rating remained unchanged at 30 percent disabling.   The evidence does not show that higher or separate ratings are warranted at any point in time covered by the appeal.  

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
In this case, the Veteran reported that he continued to have an active life despite his knee disability.  A January 2010 assessment of daily activity reveals that the Veteran is able to take care of normal daily care for himself.  He has reported various limitations, such as going up and down stairs, due to his left knee which ultimately is contemplated by his limited extension due to pain.  In addition, the atrophy and swelling which result in limited extension and noncompensable limited flexion are contemplated by the scheduler criteria.  The Veteran's instability is also contemplated by the rating criteria.  There is no indication that there is otherwise an exceptional disability picture that is not contemplated by the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected left knee disability based upon limitation of extension is denied.

Entitlement to a separate 10 percent disability evaluation based on instability of the left knee is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


